Case 7:19-cr-01001 Document1 Filed on 05/07/19 in TXSD Page 1 of 3

AO 91 (Rev. 62/09) Criminal Complaint

UNITED STATES DISTRICT COURT
for the
Southern District of Texas

 

Davicl J. Bradley, Clerk

 

United States of America )
Joshua ALVARADO YOB: 1996 USC Case No. kA-/ q- / OQ) 3 & -M
Eleazar CERON YOB: 1991 USC }
Defendant
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of 05/01/2019 in the county of Hidalgo in the Southern _ District of
Texas , the defendant violated Title 18 U.S.C. § Section 922 (g)(1)

 

, an offense described as follows:

The defendants, did knowingly and unlawfully possess a firearm, namely a Smith & Wesson, model SD40VE, .40
caliber pistol bearing serial number HER6778 that has previously traveled in and affected interstate commerce, after
being convicted in a court of law for a felony crime punishable by imprisonment for a term exceeding one year,

This criminal complaint is based on these facts:

SEE ATTACHMENT A

Complainant's signature i
L Candace Garza, ATF Spetidl Agent
Printed name and title
Approved / Lyon Gere

Sworn to before mé and signed in my presencd US¥ t.

Date: Mag 7 eo 7 fC Ow
ee ne 2: 2 SY a Judge's signature J

Peter Ormsby, U.S. Magistrate Judge

Printed name and title

A Continued on the attached sheet.

 

City and state: McAllen, TX
Case 7:19-cr-01001 Document1 Filed on 05/07/19 in TXSD Page 2 of 3

AO 91 (Rev. 02/09) Criminal Complaint

 

|

ATTACHMENT A

This affidavit is in support of the criminal complaint charging Joshua ALVARADO and Eleazar CERON
(hereinafter referred to as “ALVARADO” and “CERON”), with the criminal violation set forth in Attachment
A. The evidence available to me demonstrates that there is probable cause to believe that ALVARADO and
CERON have violated Title 18 U.S.C. 922(g)(1) which provides as follows: It shall be unlawful for any person
who has been convicted in any court of, a crime punishable by imprisonment for a term exceeding one year, to
receive, possess, or transport any firearm or ammunition in or affecting interstate or foreign commerce; or to
receive any firearm or ammunition which has been shipped or transported in interstate or foreign commerce.

Further, the Affiant states as follows:

On May 02, 2019, Edinburg Police Department (EPD) executed a State search warrant on a residence located
in Edinburg, TX. Two male subjects, later identified as Joshua ALVARADO and Eleazar CERON, were
located inside the aforementioned residence and subsequently detained.

While searching the residence, EPD located a Smith & Wesson, model SD40VE, .40 caliber pistol, bearing
serial number HER6778 in the hallway vent.

In a Post-Miranda interview of CERON, CERON admitted to possessing and handling the aforementioned
firearm. Additionally, CERON admitted to stealing the firearm from a vehicle on or about May 1, 2019.
CERON stated he later placed the aforementioned firearm in the hallway vent of the residence.

In a Post-Miranda interview of ALVARADO, ALVARADO admitted to possessing and handling the
aforementioned firearm. Additionally, ALVARADO admitted to placing the firearm in a hallway closet located
inside his residence. ALVARADO then admitted to removing the firearm from the closet the next morning and

relocating the firearm to the hallway vent the following morning, with CERON, where it was later located by
EPD. |

Your affiant obtained a Judgment of Conviction document for ALVARADO that revealed ALVARADO was
convicted in 2015 for Robbery (2nd Degree Felony) in the 280th District Court of Harris County, TX in Case
No. 146299001010 and sentenced to two (2) years in the Institutional Division of the Texas Department of
Criminal Justice.
Case 7:19-cr-01001 Document1 Filed on 05/07/19 in TXSD Page 3 of 3

AO 51 (Rev. 02/09) Criminal Complaint

_ —

ATTACHMENT A

Your affiant obtained a Judgment of Conviction documents for CERON that revealed CERON was convicted
in 2012 for Theft $1,500- $20,000 (State Jail Felony) in the 178th District Court of Harris County, TX in Case
No. 121070001010 after previously being on deferred adjudication. CERON was sentenced to one (1) year in
the State Jail Division of the Texas Department of Criminal Justice. Additionally, CERON was convicted in
2012 for Robbery-Bodily Injury (2nd Degree Felony) in the 178th District Court of Harris County, TX in Case
No. 121197301010 after previously being on deferred adjudication. CERON was subsequently sentenced to
three (3) years in the Institutional Division of the Texas Department of Criminal Justice.

Your affiant spoke with ATF Resident Agent in Charge (RAC) Noel Rangel, who is a recognized expert in the
interstate and foreign commerce travel of firearms and ammunition. RAC Rangel conducted a preliminary
examination of the aforementioned firearm, namely a Smith & Wesson, mode! SD40VE, .40 caliber pistol
bearing serial number HER6778 was determined to be manufactured outside the State of Texas. Therefore, the
aforementioned firearm had previously traveled in interstate or foreign commerce prior to being possessed by
any person in the State of Texas.

Based on the above information, ALVARADO and CERON, were in possession of the above mentioned
firearm in violation of Title 18, United States Code, Section 922(g)(1).
